COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                  §                  No. 08-14-00137-CR
IN RE: GARY EUGENE SIMS,
                                                  §            AN ORIGINAL PROCEEDING
                         Relator.
                                                  §             ON PETITION FOR WRIT OF

                                                  §                      MANDAMUS


                                     MEMORANDUM OPINION

        Relator, Gary Eugene Sims, a Texas inmate, has filed a petition for writ of mandamus

against the 282nd District Court of Dallas County, Texas asking that we order the judge of that

court to rule on three motions. We dismiss the mandamus petition for lack of jurisdiction.

        A court of appeals has jurisdiction to issue a writ of mandamus against certain judges

within its geographic district. TEX. GOV’T CODE ANN. § 22.221(b)(West 2004). A court of

appeals also has authority to issue a writ of mandamus if it is necessary to enforce its

jurisdiction. Id. § 22.221(a). Thus, we may issue a writ of mandamus against a judge outside of

our district only if it is necessary to enforce the jurisdiction of this Court. Relator does not have

any pending appeals before this Court and he has failed to show that the 282nd District Court has

otherwise interfered with our appellate jurisdiction. Consequently, we dismiss the mandamus

petition for lack of jurisdiction.


                                              GUADALUPE RIVERA, Justice
May 14, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)